Case 2:20-cv-04324-RGK-AS Document 14 Filed 08/19/20 Page 1 of 8 Page ID #:81



  1

  2

  3

  4

  5

  6                                                                JS-6

  7

  8                           UNITED STATES DISTRICT COURT

  9                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10

11    WILLIAM ROBERT BRAMSCHER,                CASE NO. CV 20-4324 RGK (AS)

12                         Plaintiff,
                                               ORDER DISMISSING SECOND AMENDED
13             v.
                                               COMPLAINT
14    HERMOSA BEACH POLICE
      DEPARTMENT, et al.,
15
                           Defendants.
16

17

18                                            I.

19                                       INTRODUCTION
20

21         On May 7, 2020, 1 William Robert Bramscher (“Plaintiff”), an

22    inmate at Correctional Training Facility in Soledad, California,

23
           1 Under the “mailbox rule,” a pleading filed by a pro se
24    prisoner is deemed to be filed as of the date the prisoner delivered
      it to prison authorities for mailing, not the date on which the
25
      pleading may have been received or filed by the court. Houston v.
26    Lack, 487 U.S. 266, 270 (1988); see also Douglas v. Noelle, 567
      F.3d 1103, 1107 (9th Cir. 2009) (“[T]he Houston mailbox rule
27    applies to § 1983 suits filed by pro se prisoners.”); Roberts v.
      Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (“When a prisoner
28    gives prison authorities a habeas petition or other pleading to
Case 2:20-cv-04324-RGK-AS Document 14 Filed 08/19/20 Page 2 of 8 Page ID #:82



  1   proceeding pro se, filed a Complaint, alleging that his civil

  2   rights, pursuant to 42 U.S.C. § 1983, were violated.                 (Dkt. No.

  3   1).   On June 19, 2020, Plaintiff filed a First Amended Complaint.

  4   (Dkt. No. 5).       On June 30, 2020, the Court dismissed the First

  5   Amended Complaint, with leave to amend.            (Dkt. No. 9).      On August

  6   11, 2020, Plaintiff filed a Second Amended Complaint (“SAC”).

  7   (Dkt. No. 13).      The Second Amended Complaint names the following

  8   Defendants, who are sued in both their individual and official

  9   capacities: (1) Guy Dove, Hermosa Beach Police Officer; (2) Gerold
10    Rodriguez, Hermosa Beach Police Officer; (3) Brent Zuber, Hermosa
11    Beach Police Officer; (4) Michael Frilot, Hermosa Beach Police
12    Officer; (5) Robert Higgins, Hermosa Beach Police Officer; (6)
13    Jaime Ramirez, Hermosa Beach Police Officer; (7) Nicholas Garcia,
14    Hermosa Beach Police Officer; (8) Mark Smuts, Hermosa Beach Police
15    Officer;    (9)   Dean    Garkow,   Hermosa    Beach   Police    Officer;   (10)
16    Christopher Alkadis, Hermosa Beach Police Officer; (11) Chief of
17    Hermosa Beach Police; (12) Hermosa Beach Police Department; and
18    (13) City of Hermosa Beach.         (SAC at 3-7).
19
20          The   Court   has    screened   the     Second   Amended    Complaint   as

21    prescribed by 28 U.S.C. §§ 1915(e)(2) and 1915A.                For the reasons

22    discussed below, the Court DISMISSES Plaintiff’s Complaint WITHOUT

23    LEAVE TO AMEND.

24

25    mail to court, the court deems the petition constructively ‘filed’
      on the date it is signed.”). Here, the Court has calculated the
26    filing date of this action pursuant to the mailbox rule as the date
27    the Complaint was mailed. (Complaint at 12). Citations to the
      Complaint and the Second Amended Complaint refer to the pages
28    assigned by the Court’s electronic filing system.

                                             2
Case 2:20-cv-04324-RGK-AS Document 14 Filed 08/19/20 Page 3 of 8 Page ID #:83



  1                                           II.

  2                               PLAINTIFF’S ALLEGATIONS

  3

  4          Plaintiff alleges that Defendants violated his First Amendment

  5   rights.   (SAC at 8).       The gravamen of Plaintiff’s complaint is that

  6   in retaliation for allegedly exercising his rights of “speech,

  7   expression,    press    &    right(s)     to    redress,”     he    was   arrested,

  8   prosecuted, and convicted in Los Angeles County Superior Court Case

  9   Nos. YA097929 and YA100270.            (SAC at 8, 10-11).          He contends the
10    retaliation   occurred       because    of    his   public   criticisms     of    the
11    Hermosa Beach Police Department.               (SAC at 8, 11).        The alleged
12    retaliation    included        falsified       evidence,     fictious     incident
13    reports, and bad faith investigations by Defendants, which resulted
14    in Plaintiff’s arrest, trial, and conviction.                  (SAC at 3-8, 10-
15    11).      Plaintiff    seeks    $122     million     in    damages,    along     with
16    declaratory and equitable relief.              (SAC at 9).
17

18                                            III.
19                                  STANDARD OF REVIEW
20

21           Congress mandates that district courts initially screen civil

22    complaints filed by prisoners seeking redress from a governmental

23    entity or employee.         28 U.S.C. § 1915A.       A court may dismiss such

24    a complaint, or any portion thereof, if the court concludes that

25    the complaint: (1) is frivolous or malicious, (2) fails to state a

26    claim upon which relief may be granted, or (3) seeks monetary

27    relief from a defendant who is immune from such relief.                          Id.

28    § 1915A(b)(1)–(2); see also id. § 1915(e)(2) (The court “shall

                                               3
Case 2:20-cv-04324-RGK-AS Document 14 Filed 08/19/20 Page 4 of 8 Page ID #:84



  1   dismiss the case at any time if the court determines that . . .

  2   the action . . . (i) is frivolous or malicious; (ii) fails to state

  3   a claim on which relief may be granted; or (iii) seeks monetary

  4   relief against a defendant who is immune from such relief.”);

  5   accord Lopez v. Smith, 203 F.3d 1122, 1126–27 & n.7 (9th Cir. 2000)

  6   (en banc).

  7

  8        Dismissal for failure to state a claim is appropriate if a

  9   complaint fails to proffer “enough facts to state a claim for
10    relief that is plausible on its face.”       Bell Atl. Corp. v. Twombly,
11    550 U.S. 544, 570 (2007).       “A claim has facial plausibility when

12    the plaintiff pleads factual content that allows the court to draw

13    the reasonable inference that the defendant is liable for the

14    misconduct alleged.”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

15    accord Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114,

16    1122 (9th Cir. 2013).     A plaintiff must provide “more than labels

17    and conclusions” or a “formulaic recitation of the elements” of

18    his claim.    Twombly, 550 U.S. at 555.      However, “[s]pecific facts

19    are not necessary; the [complaint] need only give the defendant
20    fair notice of what the claim is and the grounds upon which it

21    rests.”   Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam)

22    (citation and alterations omitted).

23

24         In considering whether to dismiss a complaint, a court is

25    generally limited to the pleadings and must construe “[a]ll factual

26    allegations set forth in the complaint . . . as true and . . . in

27    the light most favorable” to the plaintiff.           Lee v. City of Los

28    Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (citation omitted).

                                           4
Case 2:20-cv-04324-RGK-AS Document 14 Filed 08/19/20 Page 5 of 8 Page ID #:85



  1   Moreover, pro se pleadings are “to be liberally construed” and

  2   “held to less stringent standards” than those drafted by a lawyer.

  3   Erickson, 551 U.S. at 94 (citation omitted); see also Hebbe v.

  4   Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (“Iqbal incorporated the

  5   Twombly   pleading   standard      and   Twombly   did   not   alter   courts’

  6   treatment of pro se filings; accordingly, we continue to construe

  7   pro se filings liberally when evaluating them under Iqbal.”).

  8   Nevertheless,    dismissal   for    failure   to   state   a   claim   can   be

  9   warranted based on either the lack of a cognizable legal theory or
10    the absence of factual support for a cognizable legal theory.
11    Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th
12    Cir. 2008).    A complaint may also be dismissed for failure to state

13    a claim if it discloses some fact or complete defense that will

14    necessarily defeat the claim.        Franklin v. Murphy, 745 F.2d 1221,

15    1228–29 (9th Cir. 1984).

16

17                                         IV.

18                                    DISCUSSION

19
20         Plaintiff’s Second Amended Complaint must be dismissed because

21    his claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994).

22    In Heck, the Supreme Court held that a § 1983 complaint must be

23    dismissed if judgment in favor of the plaintiff would undermine

24    the validity of his conviction or sentence, unless the plaintiff

25    can demonstrate that the conviction or sentence has already been

26    invalidated.    Id. at 486–87.      The Heck Court explained:

27

28

                                               5
Case 2:20-cv-04324-RGK-AS Document 14 Filed 08/19/20 Page 6 of 8 Page ID #:86



  1        [I]n      order      to     recover          damages    for     allegedly

  2        unconstitutional          conviction        or   imprisonment,      or       for

  3        other harm caused by actions whose unlawfulness would

  4        render    a     conviction    or    sentence        invalid,    a   §    1983

  5        plaintiff must prove that the conviction or sentence has

  6        been reversed on direct appeal, expunged by executive

  7        order, declared invalid by a state tribunal authorized

  8        to make such determination, or called into question by a

  9        federal court’s issuance of a writ of habeas corpus.                          A
10         claim     for     damages    bearing         that   relationship        to     a
11         conviction or sentence that has not been so invalidated
12         is not cognizable under § 1983.
13

14    512 U.S. at 486–87 (footnote and citation omitted) (emphasis in

15    original).      “Heck     applies       to    claims     seeking    declaratory          and

16    injunctive    relief,     as     well    as      damages.”     Lewis     v.       City   of

17    Waxahachie, No. 10 CV 2578, 2011 WL 7070991, at *2 (N.D. Tex. Dec.

18    21, 2011), report and recommendation adopted, No. 10 CV 2578, 2012

19    WL 176681 (N.D. Tex. Jan. 20, 2012). Accordingly, the Ninth Circuit
20    has found that the Heck bar applies to claims of First Amendment

21    retaliation.    Moschref v. Stratton, 697 F. App’x 532, 533 (9th Cir.

22    2017) (retaliation claim against police officer for making false

23    statements Heck barred); Smith v. Ball, 278 F. App’x 739, 741 (9th

24    Cir. 2008) (First Amendment retaliation claim Heck barred “because

25    prevailing on [the plaintiff’s] claim would imply the invalidity

26    of her criminal convictions arising from the same events”); see

27    also Gilles v. Davis, 427 F.3d 197, 209-12 (3d Cir. 2005) (finding

28    that the plaintiff’s § 1983 suit for First Amendment violations

                                                   6
Case 2:20-cv-04324-RGK-AS Document 14 Filed 08/19/20 Page 7 of 8 Page ID #:87



  1   was Heck barred); Luster v. Amezcua, No. 16 CV 0554, 2019 WL

  2   1442992,      at   *8    (E.D.   Cal.    Apr.        1,    2019)   (“Plaintiff’s      First

  3   Amendment retaliation claim against Defendant Amezcua is barred by

  4   Heck because a favorable termination on the retaliation claim would

  5   necessarily imply the invalidity of her misdemeanor conviction,

  6   which has not been overturned.”); cf. Sheldon v. Hundley, 83 F.3d

  7   231, 234 (8th Cir. 1996) (where the plaintiff’s “First Amendment

  8   claims are so entangled with the propriety of the disciplinary

  9   result, which triggered the loss of good-time credits, that ruling
10    in    [the   plaintiff's]        favor    on       First     Amendment    grounds     would
11    necessarily imply the invalidity of the disciplinary result and
12    the lengthened sentence,” the plaintiff’s First Amendment claims
13    are barred by Heck).
14

15           Here, Plaintiff asserts that in retaliation for exercising

16    his   First    Amendment     rights,       Defendants         conducted    a    bad   faith

17    investigation and falsified reports and evidence, which resulted

18    in his arrest, prosecution, and conviction.                        (SAC at 3–8, 10-11).

19    If     successful,         Plaintiff’s             claims     regarding        Defendants’
20    fabrication of evidence would undermine the validity of Plaintiff’s

21    conviction,        for   which    he     remains          incarcerated.        Indeed,   in

22    Plaintiff’s recently filed habeas petition, he contends inter alia

23    that his conviction was the result of illegal First Amendment

24    retaliation by the Hermosa Police Department.                         See Bramscher v.

25    Koening, No. 20 CV 5378 (N.D. Cal. filed Aug. 4, 2020). 2                             Thus,

26

27           2
             The Court takes judicial notice of federal court documents
      relevant to the disposition of this case. See Harris v. Cty. of
28    Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (“We may take judicial
                                                     7
Case 2:20-cv-04324-RGK-AS Document 14 Filed 08/19/20 Page 8 of 8 Page ID #:88



  1   Plaintiff’s First Amendment claims would “necessarily imply” or

  2   “demonstrate” the invalidity of his conviction or sentence.               The

  3   Heck doctrine therefore bars Plaintiff’s claims, and leave to amend

  4   would be futile.     Accordingly, his Second Amended Complaint “must

  5   be dismissed” without leave to amend.        See Smith v. City of Hemet,

  6   394 F.3d 689, 695 (9th Cir. 2005).

  7

  8                                       V.

  9                                   CONCLUSION
10

11         For the reasons discussed above, the Court DISMISSES the
12    Second Amended Complaint WITHOUT LEAVE TO AMEND.
13

14         IT IS SO ORDERED.

15

16    Dated: August 19, 2020

17

18
                                               ____________________________
19                                                    R. GARY KLAUSNER
                                               UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27
      notice of undisputed matters of public record, including documents
28    on file in federal or state courts.”) (citation omitted).

                                           8
